Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 1,461,462) in view of WO-2010149699-A1, hereinafter WO’699, further in view of Kress (US 4,166,711).
Regarding claim 1, Smith discloses a counterboring tool 2 and tool body 1 assembly comprising: a tool body 1 comprising an axial forward end having a generally planar front face intersecting with an outer tool surface of the tool body 1 to form a continuous outer diameter (See Figure 2; Note: the distal end of the tool body 1), a first socket portion 7 having a continuous inner surface extending from the generally planar front face and a second socket portion (See Figure 2; Note: the socket portion adjacent socket portion 7 in which element 8 is disposed) adjacent to the first socket portion 7; a one-piece counterboring tool 2 engageable with the tool body 1 comprising: a cutting portion (Note: the distal end of the counterboring tool 2 includes a plurality of cutting teeth 2a) comprising a generally planar front face (See Figure 2; Note: the distal end of 
Smith does not disclose a one-piece reamer cutting disc wherein an axial length of the cutting portion is less than 50 percent of a total length of the one-piece reamer cutting disc.  WO’699 discloses a one-piece reamer cutting disc 9 attached to a tool body 3 via a central clamping screw 5 wherein an axial length of the cutting portion is less than 50 percent of a total length of the one-piece reamer cutting disc 9 (See Figure 7).  It would have been obvious to a person of ordinary skill in the art at the time the 
Additionally, Smith discloses a second embodiment (See Figure 6) having a central clamping screw 3 structured and arranged to contact the interior surface of the cylindrical central bore (See Figure 6).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first embodiment of Smith with the second embodiment such that the central clamping screw contacts the interior surface of the cylindrical bore as this is a simple substitution of one known prior art element for another in order to obtain a predictable result (Note: as stated in Smith, Page 2, Lines 20-23, when the head of the bolt 3 is not required to function as a pilot said head may be countersunk below the teeth of the cutter as indicated at 3b in Figure 6).
Smith further does not disclose wherein the cutting portion includes a plurality of cutting blades extending from the generally planar front face to the generally planar rear face.  Kress discloses a machine tool including a cutting portion 4 having a plurality of cutting blades extending from a generally planar front face to a generally planar rear face (See Figures 1 and 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Smith, in view of Kress, such that the cutting portion includes a plurality of cutting blades extending from the generally planar front face to the generally planar rear face in order to allow the tool to be used in a reaming operation.
Regarding claim 2, Smith discloses wherein the cutting portion (Note: the portion of the counterboring tool 2 in comprising the cutting teeth 2a) and the engagement shank portion 6’,8 are integrally formed (See Figure 2).
Regarding claim 5, Smith discloses wherein the engagement shank 6’,8 extends axially from the cutting portion (See Figure 2).
Regarding claim 6, Smith discloses wherein the first socket portion 7 of the tool body 1 comprises at least one flat drive face, and the first and second flat drive faces 6a of the torque transmission portion 6’ are structured and arranged to abut the at least one flat drive face of the first socket portion of the tool body 1 (Page 1, Lines 71-79) (See Figures 2-5).
Regarding claim 7, Smith discloses wherein the first socket portion 7 of the tool body 1 comprises opposing flat drive faces, and the first and second flat drive faces of the torque transmission portion are structured and arranged to abut the opposing drive faces of the first socket portion of the tool body 1 (Page 1, Lines 71-79) (See Figures 2-5).
Regarding claim 10, Smith discloses wherein engagement between the engagement shank 6’,8 of the reamer cutting disc and the first 7 and second socket portions does not form an internal coolant passage (See Figure 1).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 1,461,462) in view of WO-2010149699-A1, hereinafter WO’699, further in view of Kress (US 4,166,711), further in view of CA-3017242-A1, hereinafter CA’242.
Regarding claims 3 and 4, Smith, as modified by WO’699 and Kress, discloses the reamer cutting disc and tool body of claim 1 as set forth above.  Smith does not disclose wherein the axial forward end of the tool body comprises coolant outlet apertures structured and arranged to direct coolant toward recessed flutes of the cutting portion of the reamer cutting disc.  CA’242 discloses a reaming tool including a tool body 32 wherein the axial forward end of the tool body comprises coolant outlet apertures 36 structured and arranged to direct coolant toward recessed flutes of the reaming tool (See Figure 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Smith, in view of CA’242, such that the tool body includes coolant outlet apertures structured and arranged to direct coolant toward recessed flutes of the reaming tool in order to facilitate the transport of cutting chips away from the cutting portion.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 1,461,462) in view of WO-2010149699-A1, hereinafter WO’699, further in view of Kress (US 4,166,711), further in view of Schuffenhauer (US 8,764,354). 
Regarding claim 8, Smith, as modified by WO’699 and Kress, discloses the reamer cutting disc and tool body of claim 1 as set forth above.  Smith does not disclose wherein the second socket portion of the tool body is conically tapered inwardly toward a longitudinal axis of the tool body, and the alignment portion of the reamer cutting disc is conically tapered inwardly toward the longitudinal axis of the tool body to engage the second socket portion.  Schuffenhauer discloses a reamer cutting disc 1 and a tool body 2 wherein the reamer cutting disc 1 includes an alignment portion (Note: the portion of .

Response to Arguments
Applicant's arguments filed 06/15/21 have been fully considered but they are not persuasive.
Regarding Applicant’s argument “Fig. 6 of Smith does not disclose a bolt that directly engages the holder.”  Claim 1 recites “…a generally cylindrical central bore extending through the cutting portion…a central clamping screw structured and arranged to contact the interior surface of the cylindrical central bore”  Claim 1 does not require that the central clamping screw be structured and arranged to contact the interior surface of the holder.  As shown in Applicant’s remarks dated 06/15/21, page 8, the central clamping screw 3 contacts the interior surface of the cylindrical central bore that extends through the cutting portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722